Appellant renews his complaint of our disposition of all the contentions made by him originally. The record has been examined in the light of appellant's motion. The State offered three witnesses, two of whom testified that they pursued appellant and his companion some distance. While fleeing appellant and his companion were observed to be breaking containers which were in their car. When appellant was presently overtaken, according to the testimony of each of the pursuers, appellant and his companion were both wet with whisky, some of which liquor was found in the broken containers and some of which was in the floor of the car. Bills of exception 1 and 2 complain of testimony, in effect, that after being arrested and taken before a magistrate for examining trial, the clothes of appellant were still wet with whisky, and that his clothes smelled like whisky. The evidence was clearly admissible.
The remaining and third bill of exceptions complains of argument, asserted by appellant to be inflammatory and prejudicial. There seems no necessity for again discussing these complaints. There was no dispute whatever over the fact that appellant was transporting whisky. The State's testimony in regard to this is plain. The lowest penalty for the offense is one year. This the jury assessed against appellant. There can be no claim, based on facts, that the argument referred to caused the jury to become inflamed or prejudiced. Their giving appellant the lowest penalty evidences the truth of this statement.
The motion for rehearing is overruled.
Overruled.